Citation Nr: 1135006	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to May 22, 2009, and in excess of 20 percent thereafter, for left ankle sprain with osteochondral injury with chondromalacia talus.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from December 1995 to December 1999.

This appeal to the Board of Veterans' Appeals (Board) stems from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which increased the rating for left ankle sprain with osteochondral injury with chondromalacia talus to 10 percent disabling, effective June 15, 2007.  

By rating action of June 2009, the RO increased the rating of the Veteran's left ankle sprain with osteochondral injury and talus chondromalacia from 10 to 20 percent disabling, effective May 22, 2009.  Since this increase did not constitute a full grant of the benefit sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a hearing before a Decision Review Officer at the RO in August 2009, and before the undersigned via video teleconference in June 2010 pursuant to an April 2010 remand directive.  Transcripts of both hearing are of record.

In a February 2009 statement, the Veteran raised the issue of entitlement to an effective date prior to June 15, 2007, for the assignment of a 10 percent rating for left ankle sprain with osteochondral injury with chondromalacia talus.  Additionally, during the June 2010 Board hearing, the Veteran raised the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional left ankle disability due to VA medical treatment.  However, these two claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action in the first instance.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the Veteran if further action is required.

REMAND

The Board has determined that additional evidentiary development is necessary before it can adjudicate the Veteran's claim.  

Specifically, during the June 2010 Board hearing, the Veteran testified that he recently saw series of specialists regarding his left ankle, culminating in removal of a bone fragment by a civilian doctor in October 2009.  However, the only civilian treatment record dated during the appellate period is a July 2009 report from M.F.B., M.D.  As the Board is on notice that additional records pertinent to the Veteran's claim are outstanding, an attempt to obtain them must be made.  Moreover, as it appears from such testimony that the Veteran's disability has worsened since his most recent examination in May 2009, an updated examination is now warranted.  

Lastly, the Veteran asserted during the Board hearing that a magnetic resonance imaging (MRI) study of the left ankle was performed by VA in May 2010.  However, the most recent record of VA treatment in the claims folder is dated in June 2009.  As such, updated VA outpatient records should be associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all records of VA outpatient treatment dated from June 2009 to the present.  All attempts to secure those records must be documented in the claims folder.

2.  Contact the Veteran and request that he identify all private providers who have treated his left ankle sprain with osteochondral injury with chondromalacia since June 2007, and that he authorize the release of records from those providers to VA.  In so contacting the Veteran, please inform him that a July 2009 record of treatment from Dr. M.F.B. is already in the claims folder.  Then, obtain records of all such treatment and associate them with the claims folder.  Negative responses must be documented in the claims folder.  

3.  After the records noted above have been associated with the claims folder, schedule the Veteran for an orthopedic examination to determine the current severity of his left ankle sprain with osteochondral injury with chondromalacia.  The claims folder, along with any additional evidence obtained, should be made available to the examiner for review.  

In conducting the examination, the examiner should conduct range of motion studies and describe any loss of function associated with the Veteran's left ankle sprain with osteochondral injury with chondromalacia.  In the examination report, the examiner must render an opinion as to whether the Veteran experiences an increase in functional impairment due to pain, weakened movement, excess fatigability, or incoordination on movement of the left ankle.  

The examiner should provide a rationale for any opinion expressed.  In the unusual circumstance that the examiner cannot provide an opinion without resorting to mere speculation, he or she should so state and provide a detailed explanation as to why the opinion cannot be provided.

4.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

